Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The instant claim lays weight to a “second convex portion” but is silent to clarify which portion is convex. Below are three regions that could be interpreted to be applicant’s “second convex portion”. The record is unclear at this time as to the second convex portion and therefore the below rejection is made.

    PNG
    media_image1.png
    197
    578
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 14-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi et al (PGPUB 2011/0076552).
Claim 10: Taniguchi teaches a crimping fixing and laser welding to attach the electrical connection components of the internal battery electrodes to outside of a case [Abstract, Fig 1]. The claim limitations of the case, terminal portion, current collector, and connecting portion of the instant claim are taught by the prior art [Fig 4, 0047-0051]. For further clarity, Modified Figure 4 is produced as an aid to understand the prior art

    PNG
    media_image2.png
    362
    684
    media_image2.png
    Greyscale

The prior art does not explicitly teach the instant claimed “convex” portions or the “flat portion” but depict the features in the image. The upper circumference of the second convex portion and the outermost convex curve of the assembly comprises a flat portion.  As shown in modified figure 4.
Claim 11: Taniguchi teaches a stepped taper region to be on the outermost portion that extends at the outer periphery of the second convex portion [Modified Fig 4].
Claim 14: Taniguchi as shown in Modified figure 4 accounts for the direction to be away from a contact surface of the first convex portion with a body portion of the current collector.
Claim 15: Taniguchi teaches a swagged portion penetrating the current collector and proejcts in a predetermined direction from the current collector.
Claim 16: Taniguchi teaches the first convex portion to be disposed in an entire outer periphery of the swaged portion [modified fig 4].
Claim 20: Taniguchi teaches a laser weld at the first convex portion whereby the tapers surface penetrates into the terminal portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723